          Case 4:16-cv-40136-TSH Document 96 Filed 09/10/19 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 PULLMAN ARMS, INC.; GUNS and GEAR,
 LLC; PAPER CITY FIREARMS, LLC;
 GRRR! GEAR, INC.; and NATIONAL
 SHOOTING SPORTS FOUNDATION, INC.,

                                 Plaintiffs,
                                                            CIVIL ACTION
                           v.                               No. 4:16-cv-40136

 MAURA HEALEY, ATTORNEY GENERAL
 FOR THE COMMONWEALTH OF
 MASSACHUSETTS,

                                 Defendant.


                                DEFENDANT’S STATUS REPORT

I.     Status of Discovery.

       Fact discovery closed in this matter on August 31, 2019. All fact discovery is complete,

except that the parties have agreed to conduct two previously scheduled third-party depositions,

for logistical reasons related to unavailability of the witnesses, during September, after the close

of the discovery period.

II.    Status of the Case.

       Plaintiffs filed this action in September 2016 to challenge the Enforcement Notice, a

publication of the Attorney General that “provides guidance on the identification of weapons that

are ‘copies’ or ‘duplicates’ of the enumerated Assault weapons that are banned under

Massachusetts law.” See Amended Compl. Exhibit G (ECF Doc. No. 15-7). Following the

Court’s ruling on the Defendant’s Motion to Dismiss, this case is limited to an “as applied”

vagueness challenge to application of the Enforcement Notice to certain makes and models of




                                                  1
         Case 4:16-cv-40136-TSH Document 96 Filed 09/10/19 Page 2 of 6



semi-automatic rifles named in the Amended Complaint, together with a procedural due process

challenge to application of the Enforcement Notice to those weapons. 1 Pullman Arms, Inc. v.

Healey, 301 F. Supp. 3d 227, 232-234 (D. Mass. 2018). The weapons at issue are (1) the Smith

& Wesson M&P 15-22 and other .22 caliber rimfire AR-15 style rifles; (2) the Springfield

Armory M1A; (3) the IWI Tavor; (4) the Kel-Tec RFB; (5) the FN PS90; (6) the Kel-Tec Sub

2000; and (7) the Berretta CX4 Storm. 2 See Amended Compl., Requests for Relief ¶¶ 1, 5;

Amended Compl., ¶¶ 62, 63, 68-71, 77-78, 81-83, 92-93, 96-98.

       Contrary to the allegations in the Amended Complaint, discovery has made clear that gun

sellers in Massachusetts, including each one of the gun-seller Plaintiffs, have been openly and

continuously selling the guns at issue in the Amended Complaint since the time the Enforcement

Notice was published. Indeed, several of the Plaintiffs acknowledged that they sold the guns

named in the Amended Complaint, without consequence, before the Amended Complaint was

filed nearly three years ago. There is no basis to believe that any gun seller or member of the

public has been arrested, charged, or prosecuted under the Assault Weapons Ban for sale of any

of the weapons at issue in the three years since the Enforcement Notice was published.

       The Attorney General, like the Plaintiffs, is clear that the guns named in the Amended

Complaint are legal to sell under the Massachusetts Assault Weapons Ban and Enforcement

Notice. As an exhibit to the Amended Complaint establishes, the Attorney General’s Office

(“AGO”) had publicly announced that .22-caliber semi-automatic rimfire rifles and the

Springfield Armory M1A are not illegal “copies or duplicates” of enumerated assault weapons

even before the original Complaint was filed. See Exhibit I to the Complaint, dated August 24,



1
 There is no claim for damages.
2
 The Amended Complaint does not seek relief with respect to the Kel-Tec Sub 2000 or Berretta
CX4 Storm. See Amended Compl., Requests for Relief ¶¶ 1, 5.


                                                2
          Case 4:16-cv-40136-TSH Document 96 Filed 09/10/19 Page 3 of 6



2016 (listing .22-caliber rimfire rifles and the Springfield Armory M1A as guns that are not

Assault Weapons under the Enforcement Notice). As to the other five more obscure rifle models

as to which the Amended Complaint seeks relief, the AGO’s Requests for Admissions in this

matter state unequivocally that these weapons are not “copies or duplicates” under the Assault

Weapons Ban or Enforcement Notice and are therefore legal to sell or own in Massachusetts.

ECF Doc. No. 86-11; Response Nos. 1-38. The AGO clearly stated that any determination to the

contrary by a Massachusetts law enforcement agency would not be “factually accurate.” Id. at

Response Nos. 3-6, 13-16, 20-23, 27-30, 34-37. The AGO then followed up on its website by

confirming the gun-sellers’ evaluation of those weapons—i.e., that the weapons are not “copies

or duplicates” of enumerated assault weapons and are not covered by the Enforcement Notice.

See AGO, Frequently Asked Questions about the Assault Weapons Ban Enforcement Notice,

available at https://www.mass.gov/guides/frequently-asked-questions-about-the-assault-

weapons-ban-enforcement-notice.

III.    Defendant’s Scheduling Proposal.

        The undisputed facts ascertained during discovery show that the Enforcement Notice has

not applied and does not apply to any of the weapons at issue in this matter, such that the

Plaintiffs and others have already been selling and may continue to sell these weapons in

Massachusetts. There is, therefore, no actual controversy concerning whether the Enforcement

Notice is vague “as applied” to these weapons. See Pullman Arms, Inc. v. Healey, 301 F. Supp.

3d 227, 232-34 (D. Mass. 2018). To the extent there ever was a controversy between the parties,

it has been resolved by a combination of the Plaintiffs’ own conduct and the Attorney General’s

legal position in this case.




                                                 3
          Case 4:16-cv-40136-TSH Document 96 Filed 09/10/19 Page 4 of 6



       It is long established that plaintiffs “must have a personal interest at stake throughout the

litigation of a case.” Becker v. Fed. Election Comm’n, 230 F.3d 381, 386 n.3 (1st Cir. 2000).

Because the undisputed evidence demonstrates that the Plaintiffs’ concerns, if ever valid, have

been allayed, the Attorney General requests that this Court enter a revised Scheduling Order

establishing deadlines for the parties to file motions for summary judgment. Under the

Scheduling Order entered by this Court on March 11, 2019, and revised on June 18, 2019, the

parties are entering a period of expert discovery. But, where the undisputed facts show that there

is no genuine dispute as to any material fact between the parties, and that this Court can and

should resolve this case as a matter of law right now, such expert discovery is unnecessary and

would be wasteful of the parties’ resources.

       Thus, if the Plaintiffs do not dismiss their Amended Complaint in light of the discovery

record in this matter, the Attorney General requests that this Court order a revised briefing

schedule on summary judgment. Should this Court deny the Attorney General’s Motion for

Summary Judgment, only then would expert discovery be appropriate. The Attorney General

proposes the following schedule for summary judgment briefing:

 Defendant’s Motion for Summary Judgment                                 October 16, 2019

 Plaintiffs’ Opposition and/or Cross-Motion for Summary Judgment         November 15, 2019

 Defendant’s Reply (or Combined Reply and Opposition to                  December 16, 2019
 Plaintiffs’ Cross-Motion for Summary Judgment)
 (If Necessary, Plaintiffs’ Reply)                                       January 15, 2019
 Hearing on Motion                                                       Any date convenient
                                                                         to the Court after
                                                                         completion of
                                                                         briefing.
 Further proceedings, including expert discovery, only if the
 proposed motion(s) are denied.




                                                 4
            Case 4:16-cv-40136-TSH Document 96 Filed 09/10/19 Page 5 of 6



       In the alternative, the Attorney General requests this Court to order a briefing schedule so

that the parties may brief the jurisdictional defects in this case before any expert discovery takes

place. Specifically, it is the Attorney General’s position that this case is moot as to the Plaintiffs’

as-applied vagueness and procedural due process claims, and that to the extent the Plaintiffs seek

to press a vagueness claim based on prospective “arbitrary enforcement,” such a claim is not ripe

where there has been no enforcement of the Assault Weapons Ban or Enforcement Notice as to

the weapons identified in the Amended Complaint. It would be a waste of the parties’ time and

resources to require this case to proceed with expert discovery, particularly where this Court

likely lacks jurisdiction over the remaining claims in the case. Thus, should this Court decide

not to amend the Scheduling Order to require full summary judgment motion before any expert

discovery, the Attorney General seeks an opportunity to seek judgment on jurisdictional grounds

alone before any expert discovery.

       Under this alternative approach, the Attorney General would propose the following

schedule:

 Defendant’s Motion for Judgment on Jurisdictional Grounds                 October 16, 2019

 Plaintiffs’ Opposition                                                    November 15, 2019

 Defendant’s Reply                                                         December 6, 2019

 Hearing on Motion                                                         December 12, 2019 or
                                                                           another date
                                                                           convenient to the
                                                                           Court.
 Further proceedings, including expert discovery. only if the
 proposed motion is denied.




                                                  5
         Case 4:16-cv-40136-TSH Document 96 Filed 09/10/19 Page 6 of 6



                                             Respectfully Submitted,

                                             MAURA HEALEY
                                             ATTORNEY GENERAL


                                              /s/ Elizabeth Kaplan
                                             Elizabeth Kaplan BBO #568911
                                             Julia E. Kobick, BBO #680194
                                             Assistant Attorneys General
                                             Gary Klein, BBO #560769
                                             Special Assistant Attorney General
                                             Office of the Attorney General
                                             One Ashburton Place, 20th Floor
                                             Boston, Massachusetts 02108
                                             (617) 963-2559
                                             Elizabeth.kaplan@state.ma.us
                                             Julia.Kobick@state.ma.us
                                             Gary.Klein@state.ma.us

Date: September 10, 2019




                                CERTIFICATE OF SERVICE

        I certify that this document filed through the CM/ECF system will be sent electronically
to registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants on September 10, 2019.

                                                     /s/ Elizabeth Kaplan
                                                     Elizabeth Kaplan
                                                     Assistant Attorney General




                                                6
